Citation Nr: 0920029	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-18 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post traumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1980 to August 1984 and 
from January 4, 1985 to February 22, 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In correspondence received in September 2008, prior to the 
promulgation of a decision in the appeal, the Veteran 
requested to withdraw his claim for an initial rating in 
excess of 70 percent for PTSD. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran for an initial rating in excess of 70 percent for 
PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. 
§ 20.202.  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204.  In 
correspondence received in September 2008, the Veteran 
withdrew his claim for an initial rating in excess of 70 
percent for PTSD.  He stated that he accepted the 70 percent 
disability evaluation for PTSD.  There remain no allegations 
of errors of fact or law for appellate consideration of this 
issue.  Accordingly, the Board does not have jurisdiction to 
review this claim and it is dismissed.

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.




ORDER

The appeal is dismissed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


